
	
		II
		111th CONGRESS
		2d Session
		S. 3136
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2010
			Mr. Dodd (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  increase the exclusion for benefits provided to volunteer firefighters and
		  emergency medical responders.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Responder Incentive
			 Protection Reauthorization Act of 2010.
		2.Benefits provided to
			 volunteer firefighters and emergency medical responders
			(a)Increase in
			 dollar limitation on qualified paymentsSubparagraph (B) of section 139B(c)(2) of
			 the Internal Revenue Code of 1986 is amended by striking $30 and
			 inserting $50.
			(b)ExtensionSubsection
			 (d) of section 139B of such Code is amended by striking December 31,
			 2010 and inserting December 31, 2013.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
